The motion of defendant to strike the statement of one of the State's witnesses to the effect that the defendant "didn't look right" should have been granted. It was a mere conclusion of the witness, and does not come up to the rule laid down in Prince v. State, 100 Ala. 144, 14 So. 409. However, I agree that this ruling did not constitute reversible error in this case.
It is held in many jurisdictions that the killing of an innocent man cannot be justified or excused on the ground that it was done under threats and compulsion from a third person or persons in order to save the slayer's life. This feature of this case might be proper for consideration by the Board of Pardons, but it cannot be considered here as a ground for setting aside the verdict and judgment. See 30 C.J. 88-89.